Citation Nr: 1744554	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected sinusitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1997 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has previously determined that the TDIU claim is properly before it for appellate consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In a November 2015 decision, the Board assigned a schedular rating of 30 percent for the Veteran's service-connected sinusitis, and remanded the TDIU claim for further development.  The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).

By a July 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's November 2015 decision to the extent it failed to address consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected sinusitis; and remanded the matter for action consistent with the JMR.  The JMR noted that the Veteran was not pursuing the issue of entitlement to an increased schedular rating, and that the issue should be dismissed.  The JMR further noted that the Court lacked jurisdiction to address the TDIU claim at that time.

In December 2016, the Board remanded the current appellate claims for further development.  A review of the record reflects the development directed by the Board's remands on this issue appears to have been substantially accomplished, and the case has now been returned to the Board for additional appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran's service-connected sinusitis is manifested by symptomatology that is not reflected by the schedular criteria.

2.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran is currently unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for service-connected sinusitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.97 (2016).

2.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As noted above, the Veteran testified at a Board hearing in October 2015.  As the Board noted in its November 2015 decision that increased the rating for the Veteran's sinusitis from noncompensably to 30 percent disabling, at the hearing, the Veteran (and her representative) indicated that the grant of a 30 percent disability rating for sinusitis would satisfy her appeal as to that issue.  See Transcript at pages 9-10.  Because the Court granted the parties joint motion for remand because the Board failed to discuss her entitlement to extraschedular consideration notwithstanding the above, the Board remanded this matter in December 2016 and below will consider whether an extraschedular rating is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Analysis - Sinusitis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Introduction, the Board determined in an October 2015 decision that the Veteran was entitled to a schedular rating of no more than 30 percent for her service-connected sinusitis, and the JMR which was the basis for the Court's 2016 Order noted that the Veteran was not pursuing the issue of entitlement to an increased schedular rating, and that the issue should be dismissed.  Therefore, that decision is final, and the issue of an appropriate schedular rating for the Veteran's service-connected sinusitis is no before it for appellate consideration.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that the Director of Compensation Service provided an adverse opinion in 2017 on the issue of whether an extraschedular rating is warranted for the Veteran's sinusitis.  However, the Board is not bound by that decision.  See Wages v. McDonald, 27 Vet. App. 233, 238 (2015); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321 (b) extraschedular adjudication, namely, Director of Compensation and Pension decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Nevertheless, as detailed below, the Board concurs with the determination that an extraschedular rating is not warranted in this case.

The Board observes that the JMR contended that the Board failed to address the competency and credibility of Veteran's lay statements regarding her symptomatology that she attributed to her service-connected sinusitis, and whether the issue of referral for an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1) was reasonably raised by the record.  In pertinent part, the JMR noted the Veteran reported at an October 2010 VA examination symptoms that she attributed to her sinus problems, to include hoarseness of the voice. The JMR also noted that in the corresponding October 2010 X-ray report, the examiner noted that there was soft tissue swelling partially opacifying the left maxillary sinus and that a portion of this swelling could represent a polyp or a mucus retention cyst.  Further, the JMR noted that at a May 2015 VA examination the Veteran reported symptoms of ear pressure, tinnitus, difficulty hearing, and swollen lymph nodes, and she attributed these symptoms to her service-connected sinusitis.  The JMR noted the VA examiner found that Veteran's sinusitis was asymptomatic; however, she was also diagnosed with acute otitis media.  Moreover, in respect to whether there were "other pertinent physical findings, complications, conditions, signs and/or symptoms related to" the diagnoses of sinusitis and otitis media, the examiner noted that Veteran had an opaque/suppurative right tympanic membrane, tender right posterior auricular lymphadenopathy, and right nasal turbinates that were edematous with clear rhinorrhea. 

The Board notes that the Veteran's sinusitis is evaluated under Diagnostic Code 6511 pertains to chronic ethmoid sinusitis, which is rated according to the General Rating Formula for Sinusitis (General Rating Formula).  38 C.F.R. § 4.97.  Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a 50 percent evaluation is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

A review of the aforementioned schedular criteria reflects that while certain symptoms are specifically noted, the focus is extent one experiences incapacitating and non-incapacitating episodes.  As such, assuming the symptoms advanced by the JMR were due to the sinusitis, they would be taken into account in evaluating the Veteran's sinusitis under the schedular criteria.  Thus, the Board finds that this disability is adequately evaluated pursuant to the applicable schedular criteria.  Moreover, a review of the record does not reflect the case presents other indicia of exceptional or unusual disability picture such as frequent periods of hospitalization.  Further, VA examinations in May 2015 and January 2017 found that the sinusitis did not impact the Veteran's ability to work.  These competent medical findings, as well as a review of other evidence of record, are against this service-connected disability causing marked interference with employment.

In view of the foregoing, the Board finds that the Veteran's service-connected sinusitis is adequately evaluated by the current schedular criteria, and does not warrant an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

The Board also notes that conditions such as hearing loss and tinnitus are evaluated as separate and distinct disabilities pursuant to criteria found at 38 C.F.R. §§ 4.85, 4.87.  As such, if the Veteran did have such conditions due to his sinusitis it would be claim of secondary service connection pursuant to 38 C.F.R. § 3.310.  However, the Board does not have authority to adjudicate such claims in the first instance.  Moreover, service connection has been previously denied for both hearing loss and tinnitus to include in a February 2007 rating decision, and the Veteran did not appeal.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities providing at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to her sinusitis which is evaluated as 30 percent disabling, the Veteran is service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling; right carpal tunnel syndrome, evaluated as 10 percent disabling; left carpal tunnel syndrome, evaluated as 10 percent disabling; temporomandibular disorder with bruxism, currently evaluated as 10 percent disabling; as well as urinary tract infection and residual scar from gall bladder removal, both evaluated as zero percent (noncompensable).  Her overall combined rating has been 80 percent since May 10, 2010.  As such, she satisfies the schedular criteria for consideration of TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, neither a veteran's nonservice-connected disabilities nor age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the record reflects the Veteran has a college education with an undergraduate degree in marketing.  Her work experience since service has included positions as a letter carrier, airport screener, security officer, and customer service representative.  Further, the record reflects she is currently unemployed.  

The Board acknowledges that the January 2017 VA examiner found the Veteran's ;s sinusitis and residual gall bladder scar caused no functional impairment for sedentary or physical labor.  However, the examiner indicated that the urinary tract infection would cause impairment to such when she had to stay at home or be treated in hospital for acute urinary tract infection.  Further, the examiner indicated the bilateral carpal tunnel syndrome would impair her ability to engage in sedentary employment during active flares, to include the ability to use keyboards.  Moreover, a January 2017 VA psychiatric examination found that the Veteran's diagnosed psychiatric difficulties are mildly to moderately interfering with her ability to function adequately within a potential occupational environment.

The Board also finds the Veteran has provided credible testimony and lay statements detailing the impairment she experiences due to her service-connected disabilities, and why she contends she is currently unable to engage in substantially gainful employment as a result thereof.  

In view of the foregoing, the Board finds that both the recent VA examinations, as well as the Veteran's testimony and lay statements, reflect she would have difficulty in participating in more than marginal employment consistent with her education and work history due to her service-connected disabilities.  The Board further notes that the Veteran submitted a private vocational assessment dated in October 2016  to the effect she could not engage in substantially gainful employment due to her service-connected disabilities.

In addition to the foregoing, the Board notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  This is of particular important regarding the fact that the January 2017 VA examinations found, in essence, that the Veteran's service-connected disabilities did not preclude substantially gainful employment while the private October 2016 vocational assessment found that it was precluded.  The Board finds nothing in the record to doubt the qualifications of these individuals to provide competent medical evidence, and they appeared to be aware of the nature and history of the Veteran's service-connected disabilities.  As such, the competent medical evidence appears to be in equipoise on the issue of employability.  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated in Gilbert that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

For these reasons, the Board finds the record reflects it is at least as likely as not the Veteran is currently unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

An extraschedular rating for service-connected sinusitis is denied.

Subject to the law and regulations governing payment of monetary benefits, TDIU due to service-connected disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


